            Case 1:20-cv-10685-ADB Document 94 Filed 05/12/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

PEDRO WABIBI AUGUSTO, et al.                 )
                                             )
       Petitioners,                          )
                                             )
       v.                                    )       Civil Action No. 20-CV-10685-ADB
                                             )
ANTONE MONIZ,                                )
                                             )
       Respondent.                           )

                                 NOTICE OF APPEARANCE

       Please enter the appearance of Rachel Goldstein, Assistant United States Attorney, as

counsel for Respondent Antone Moniz, Superintendent of the Plymouth County Correctional

Facility, in the above-captioned case.


                                                             Respectfully submitted,

                                                             ANDREW E. LELLING
                                                             United States Attorney


                                                     By:     /s/ Rachel Goldstein_______
                                                             RACHEL GOLDSTEIN
                                                             Assistant United States Attorney
                                                             United States Attorney’s Office
                                                             1 Courthouse Way, Suite 9200
                                                             Boston, MA 02210
                                                             (617) 748-3100
Dated: May 12, 2020                                          Rachel.goldstein@usdoj.gov

                                CERTIFICATE OF SERVICE

        I, Rachel Goldstein, Assistant United States Attorney, hereby certify that the foregoing
Notice of Appearance was filed through the Electronic Court Filing system and will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

                                                             /s/ Rachel Goldstein_______
                                                             RACHEL GOLDSTEIN
Dated: May 12, 2020                                          Assistant United States Attorney
